DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the fibrous structure loose enough to allow antislip protrusions to somewhat penetrate into the fibrous structure” in lines 10-12.  The phrase “loose enough” and the term "somewhat" are relative terms which renders the claim indefinite.  The phrase “loose enough” and the term "somewhat" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 1 recites the limitation “loose filaments and/or loose yarns” in line 12.  The term “loose” is a relative term which renders the claim indefinite.  The term “loose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claim to require filaments and/or yarns.
Claim 1 recites the limitation “which skidproofing material is capable of the antislip mechanical bond with the antislip protrusions due to the antislip protrusions being far enough from each other in the first outer surface to allow the loose filaments and/or the loose yarns of the skidproofing material in between the antislip protrusions and due to the antislip protrusions being small enough to find room in free voids of the fibrous structure of the skidproofing material” in lines 15-20.  The phrases “far enough” and “small enough” are relative terms which renders the claim indefinite.  The phrases “far enough” and “small enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the antislip protrusions having a fixation strength against breaking off the first wall, which is selected suitably high and the loose filaments and/or the loose yarns selected suitably weak to provide at least some of the antislip protrusions breaking corresponding ones of the loose filaments” in lines 25-27.  The phrases “suitably high” and “suitably weak” are relative terms which renders the claim 
Claim 1 recites limitations with respect to the packaging sack having a wear rate as a result of a wear rate test in lines 31-32 and subsequently defines the steps of the wear test.  It is unclear what structures are attributable to the sack being capable of passing the wear test.  For purposes of examination Examiner interprets the claims to require the sack to have the structural features defined within the claim to be capable of passing the wear test.
Clarification is required.
Claims 2-6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018), Mandzsu Sr. et al. US 2008/0016825 (herein referred to as Mandzsu Sr. et al. ‘825), Spivack et al. US 2015/0246751, and Perdue US 3,950,919.
It is noted that a formal human translation of Mandzsu et al. HU 0202948 was previously furnished in the Restriction Requirement dated December 15, 2020.  All citations with respect to the Mandzsu et al. HU 0202948 are with respect to the previously attached formal human translation.
Regarding Claim 1, Mandzsu et al. discloses a stackable package (‘948 Translation, Page 16, lines 1-6) comprising a packaging sack and a block of plate frozen fish packed therein (‘948 Translation, Page 24, lines 21-24).  The packaging sack is a plastic sack having a first outer surface and an opposing second outer surface (‘948 Translation, Page 12, lines 12-17) on which the stackable package is capable of being laid on a stack and at least a part of the first outer surface having a roughened surface part comprising antislip protrusions projecting from a first wall of the packaging sack 
Mandzsu Sen. et al. discloses it was known in the art that loose fibrous coupling is capable of creating crocheting bonds in view of WO 98/34775 (‘948 Translation, Page 5, lines 9-19).  It is noted that WO 98/34775 has an equivalent US Patent document of Mandzsu Sen. et al. US 6,444,080, which teaches that a polypropylene binding element can be bonded mechanically (‘080, Column 5, lines 55-62) with a mechanical bond formed between the filament and the protrusion (‘080, Column 5, lines 1-8 and 46-52).  It is noted that since Mandzsu et al. teaches prior art to WO 98/34775 (‘948 Translation, Page 5, line 9-19), the prior art reference of Mandzsu et al. HU 0202948 incorporates the content of the previous WO 98/34775 document and its equivalent US Patent of Mandzsu et al. US 6,444,080 in the text of the specification.  The information incorporated is as much a part of Mandzsu et al. HU 0202948 as if the text was repeated in the prior art and is treated as part of the text of Mandzsu et al. HU 0202948 as filed (MPEP § 2163.07(b)).
Mandzsu et al. is silent regarding the first wall of the packaging sack including a woven fabric.
Mandzsu et al. ‘825 discloses a package made of a polymer comprising antislip protrusions (‘825, Paragraph [0025]) and a wall including a woven fabric (‘825, Paragraph [0026]).  Alternatively, Spivack et al. discloses a frozen food package (‘751, Paragraph [0105]) comprising a woven or nonwoven wall (‘751, Paragraph [0011]) and made with a plastic woven material (‘751, Paragraph [0062]).
Mandzsu et al., Mandzsu et al. ‘825, and Spivack et al. are all directed towards the same field of endeavor of plastic packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nonwoven material from which the first wall of the packaging sack of Mandzsu et al. is made to be made from a woven material since both Mandzsu et al. ‘825 and Spivack et al. teach that woven fabric materials are known and conventional materials used in the construction of plastic packages.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Both Mandzsu et al. ‘825 and Spivack et al. teach that it was known in the art to use either nonwoven or woven materials to construct the walls of a packaging sack.
Further regarding Claim 1, Mandzsu et al. modified with Mandzsu et al. ‘825 and Spivack et al. is silent regarding the block of fish disposed within the stackable package to be frozen.
Perdue discloses a food package used to store fish and food products in a frozen or non-frozen state (‘919, Column 2, lines 34-53) wherein the food package comprises a layer of polypropylene (‘919, Column 11, lines 20-25).
Both Mandzsu et al. and Perdue are directed towards the same field of endeavor of polypropylene food packages (‘948 Translation, Page 14, lines 4-12) (‘919, Column 11, lines 20-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-frozen fish stored within the food package of Mandzsu et al. and store a frozen fish with said food package since Perdue teaches that it was known and conventional to store either frozen or non-frozen fish within a polypropylene food package.
Further regarding Claim 1, the limitations “the packaging sack having a wear rate between 0 and 0.35, the wear rate being a result of a wear rate test, the wear rate test comprising the steps of providing a sled, the sled having a rectangular flat surface on which the sled is suitable to slide in a sliding direction, the flat surface having a flat surface length of 20 mm parallel with the sliding direction, and a flat surface width of at least 20 mm in a direction perpendicular to the sliding direction, providing a sled assembly by covering the sled flat surface in a suitably selected specimen of the second wall of the packaging sack with the skidproofed surface part providing a sliding surface of the sled assembly, in a wearing operation brining the sliding surface into a face to face relationship with a first area of a suitably selected specimen of the roughened surface part and then maintaining a temperature of -20°C in the sliding surface and the roughened surface part specimen and a normal compression of 11557 Pa between them while sliding 40 mm’s in the sliding direction the sled assembly on the roughened surface part specimen for brining the sliding surface into a face to face relationship with a third area of the roughened surface part specimen, in the roughened surface part specimen the first area and the third area defining a second area therebetween, having prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since modified Mandzsu et al. teaches the claimed structural features above, Mandzsu et al. is capable of passing the wear test.
Further regarding Claim 1, the limitations “at least a part of the second outer surface having a skidproofed surface part comprising a skidproofing material of a fibrous structured, the fibrous structure loose enough to allow antislip protrusions to somewhat penetrate into the fibrous structure, the fibrous structure exerting with loose filaments and/or loose yarns of the skidproofing material, a force, in a shearing direction, on the somewhat penetrated antislip protrusions for creating an antislip prima facie case of obviousness has been established in view of In re Best,
Further regarding Claim 1, the limitations “on which the stackable package can be laid on a sack” and “the skidproofing material including the loose filaments and/or the loose yarns in a density and layer thickness at which the antislip mechanical bond can be formed between the loose filaments and/or the loose yarns” are optional limitations that do not necessarily need to be met by the prior art by virtue of the phrase “can be.”  The phrase “can be” indicates that these limitations must merely be capable of being performed but does not necessarily need to be performed and does not positively recite the limitations succeeding the phrase “can be.”
Regarding Claim 2, Mandzsu et al. discloses particles being glued to the plastic film almost halfway into the surface of the plastic film or sunk into the adhesive layer (‘948 Translation, Page 7, lines 1-5).  The claims merely require at least one or more portions of the first wall being free of a pressure sensitive adhesive layer.  Since Manzdsu et al. discloses the particles being glued to the plastic film halfway into the surface of the plastic film, there is a portion that is free of a pressure sensitive adhesive layer.
Regarding Claim 3, Mandzsu et al. discloses both the antislip protrusions and the first wall both including polypropylene (‘948 Translation, Page 14, lines 4-14).
Regarding Claim 4, Mandzsu et al. discloses antislip protrusions (103) being disposed at a bottom of the package (‘948, FIG. 1B), which would have a hidden surface portion being a portion of an outer surface of the antislip protrusions that is covered from a viewer in a top plan view of the first wall taken from above the antislip protrusions.
Regarding Claim 5, the limitations “wherein a slide angle between the roughened surface part and the skidproofed surface part, measured at a temperature of -20°C in an inclined plane type static friction test according to the TAPPI T 815 standard is greater than 50 degrees” are limitations with respect to the properties of the stackable package.  Mandzsu et al. teaches friction between the roughened surface part and the skidproofed surface part of a fibrous structure fixed against slipping (‘948 Translation, Page 16, lines 1-6) (‘948 Translation, Page 32, lines 1-4) (‘948 Translation, Page 40, lines 1-10).  Therefore, the packaging sack of the prior art would be expected to behave the same and have the same properties as claimed since the prior art packaging sack is made from the same materials as claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018), Mandzsu Sr. et al. US 2008/0016825 (herein referred to as Mandzsu Sr. et al. ‘825), Spivack et al. US 2015/0246751, and Perdue US 3,950,919 as applied to claim 1 above in further view of Luciano et al. US 2001/0033903 and Thomas US 2,776,215.
Regarding Claim 6, Mandzsu et al. modified with Mandzsu Sen. et al., Mandzsu Sr. et al. ‘825, Spivack et al., and Perdue is silent regarding the fish being unfilleted.
Luciano et al. discloses that it was known and conventional to package fish as either whole or into fillets (‘903, Paragraph [0004]).  Thomas explicitly shows an unfilleted fish that is packaged (‘215, FIG. 1).
Mandzsu et al., Luciano et al., and Thomas are all directed towards the same field of endeavor of packaged fish.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fish package of Mandzsu et al. and package unfilleted fish since Luciano et al. and Thomas teaches that it was known and conventional to package unfilleted fish.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments that Mandzsu describes nonwoven fabric instead of the first wall of the packaging sack including a woven fabric as claimed with respect to the rejection(s) of Claims 1-6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejections above.  Notably, Mandzsu et al. ‘825 and Spivack et al. are currently being relied upon to teach the limitations regarding the first wall of the packaging sack including a woven fabric.  A Non-Final Office Action has been issued herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGoff et al. US 2018/0319569 discloses a frozen fish food package (‘569, Paragraph [0216]) comprising a wall made of woven fibers (‘569, Paragraph [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792